DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted March 13, 2020, April 8, 2020, August 25, 2020 and March 3, 2021, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claim 13 line 5 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11-15 are rejected under 35 U.S.C. 102(a) as being anticipated by Shidehiko et al. (EP 3067259).
Regarding claim 9, Shidehiko et al. teaches a battery storage device of a vehicle (para. [0001]) including a battery case (battery case 50; para. [0014]; Fig. 1) storing a battery (battery 30) and a case side connection terminal (connector 71; para. [0056]; Fig. 3) connected to a terminal portion (connector 32; para. [0056]; Fig. 3) of the battery stored in the battery case, the battery storage device of a vehicle comprising:
a terminal displacement mechanism (para. [0091]) that causes the case side connection terminal (para. [0098] teaches an “engaging position”; Fig. 9) to be displaced between a connection position contact-connected to the terminal portion of the battery and a retreat position (para. [0098] teaches a “release position”; Fig. 9) separated from the connection position;
an operation member (case cover 60 is provided as the operation member; paras. [0007] and [0094]) that is capable of operating the terminal displacement mechanism (Fig. 9; paras. [0098] and [0107]); and
a lock mechanism (lock member 79) that has a movable member (78c) for restricting displacement of the battery in a releasing direction of the battery which is a direction opposite to an entering direction of the battery to the battery case, and is capable of fixing the battery to the battery case in a state where the battery is stored in the battery case (Fig. 9; para. [0091]),
wherein the terminal displacement mechanism is fully capable of causing the case side connection terminal to be displaced to the connection position in a state where the movable member of the lock mechanism restricts displacement of the battery in the releasing direction.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding claim 11, Shidehiko et al. teaches a battery storage device of a vehicle wherein the lock mechanism is able to be operated by the operation member (para. [0099]; Fig. 9).  
Regarding claim 12, Shidehiko et al. teaches a  battery storage device of a vehicle wherein the terminal displacement mechanism and the lock mechanism are associated with each other to operate due to operation of the operation member in a state where the battery is stored in the battery case (para. [0099]; Fig. 9).
Regarding claim 13, Shidehiko et al. teaches a battery storage device of a vehicle wherein the terminal displacement mechanism has a terminal holding member (base 72, outer circumferential member 73) for holding the case side connection terminal (connector 71; para. [0097]; Fig. 9), and
wherein the case side connection terminal is held by the terminal holding member in a manner that is fully capable of being able to be relatively displaced in a direction intersecting a connection direction to the terminal portion (connector 32) (para. [0106]; Figs. 11 and 15).
Regarding claim 14, Shidehiko et al. teaches a battery storage device wherein a case side guide portion (guide 71f) guided by a battery-side guide portion (the hole in the battery in which 71f fits) provided in the battery is integrally provided in the case side connection terminal (connector 71) (Fig. 9), and 
wherein a guide end (the upper smaller end of guide 71f) of the case side guide portion in a battery direction is formed to be positioned on a side closer to the battery than a terminal end (the bottom end of guide 71f that is mounted to base 72) of the case side connection terminal in the battery direction (Fig. 9).
Regarding claim 15, Shidehiko et al. teaches a battery storage device of a vehicle wherein the terminal displacement mechanism has a terminal holding member for holding the case side connection terminal (para. [0097]; Fig. 9), and
wherein electric wires (electrical wire 71e) connected to the case side connection terminal are routed below the terminal holding member (para. [0106]; Fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shidehiko et al. as applied to claim 9 above, and further in view of Satoshi et al. (JPH 11129959).
Regarding claim 10, Shidehiko et al. is silent regarding a battery storage device of a vehicle wherein the battery case has a case side abutment seat which a bottom portion of the battery abuts when the battery is inserted, and wherein the retreat position is a position is a position at which the case side connection terminal is away from the terminal portion of the battery in the entering direction of the battery when the bottom portion of the battery abuts the case side abutment seat.  However, Satoshi et al. teaches that it is known in the art for a battery storage device of a vehicle to have a battery case comprising a case side abutment seat (291, 292) which a bottom portion of the battery abuts when the battery is inserted (Figs. 3, 5 and 7), and wherein the retreat position is a position is a position at which the case side connection terminal is away from the terminal portion of the battery in the entering direction of the battery when the bottom portion of the battery abuts the case side abutment seat (Figs. 3, 5 and 7).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery case of Shidehiko et al. by incorporating a case side abutment seat which a bottom portion of the battery abuts when the battery is inserted, and wherein the retreat position is a position is a position at which the case side connection terminal is away from the terminal portion of the battery in the entering direction of the battery when the bottom portion of the battery abuts the case side abutment seat as taught by Satoshi et al. in order to improve locking the structure state of the battery in the battery case (Satoshi et al., para. [0004]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shidehiko et al. as applied to claim 9 above, and further in view of Noda et al. (JPH 09216588).
Regarding claim 16, Shidehiko et al. teaches a battery storage device of a vehicle wherein the terminal displacement mechanism has a terminal holding member for holding the case side connection terminal (para. [0097]; Fig. 9).  Shidehiko et al. is silent regarding a battery storage device wherein the case side connection terminal is supported by the terminal holding member by an elastic member therebetween.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery storage device of Shidehiko et al. by incorporating an elastic member as taught by Noda et al. wherein the case side connection terminal is supported by the terminal holding member by an elastic member therebetween in order to prevent the risk of damage between the two parts (Noda et al., paras. [0006], [0022] and [0023]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724